exhibit1028logo.jpg [exhibit1028logo.jpg]


Exhibit 10.28
REVISED - August 8, 2018


Laura Hamill




Dear Laura,


Gilead Sciences, Inc. is pleased to offer you the position of Chief Commercial
Officer reporting to our President and Chief Executive Officer. This position
will be based in our Foster City facility. In this role, you will be a Section
16 Officer of the Company. We are very excited about the possibility of you
joining our team, and we look forward to the prospect of working with you in our
innovative company. The following outlines the specific terms of our offer:


Your salary on an annualized basis will be $950,000.00 less taxes, payable
bi-weekly.


(i) Stock Option Grant. Subject to the final grant date determination by the
Compensation Committee of the Board of Directors, you will be granted
$1,500,000.00 in stock options under the Gilead Sciences, Inc. 2004 Equity
Incentive Plan to purchase shares of Gilead Sciences, Inc. (“Gilead”) common
stock with an exercise price equal to the fair market value of Gilead common
stock at the time of grant. The actual number of stock options you receive will
be based on the fair market value as of the date on which your grant is
approved. The exercise price for your stock options will be no less than the
fair market value per share of Gilead Sciences, Inc. common stock on the grant
date. The fair market value per share for that date will be determined in
accordance with the provisions of the Plan in effect for your grant. You will be
notified of the details after your options have been granted. Your options will
vest and become exercisable for 25% of the option shares upon your completion of
one year of employment with Gilead, measured from the grant date, and will vest
and become exercisable for the balance of the option shares in a series of
successive equal quarterly installments upon your completion of each successive
three-month period of continued employment with Gilead over the next three
years. The options will have a maximum term of ten years, subject to earlier
termination following your cessation of employment.


(ii) Restricted Stock Units. Subject to the final grant date determination of
the Compensation Committee of the Board of Directors, you will also be awarded
$2,500,000.00 in restricted stock units under the Plan at the same time your
stock option grant is made. The actual number of restricted stock units you
receive will be based on the fair market value as of the date on which your
grant is approved. Your restricted stock units will vest, and the underlying
shares of Gilead common stock issued to you, in a series of four successive
annual installments upon your completion of each year of continued employment
with Gilead over the four-year period measured from the award date. Each
restricted stock unit that vests will entitle you to one share of Gilead common
stock. However, the issuance of those vested shares will be subject to Gilead’s
collection of all applicable withholding taxes.
 
(iii) Performance Restricted Stock Units. Subject to the final grant date
determination of the Compensation Committee of the Board of Directors, you will
also be awarded $4,000,000.00 restricted stock units under the Plan at the same
time your stock option grant is made. Your restricted stock units will be
performance-based which means that you will not vest in those units unless (i)
you attain the performance goals established for you within the first 30 days of
your employment and (ii) you continue in Gilead's employ until the completion of
the applicable performance period, subject to pro-rated vesting in the event of
your death or permanent disability. The performance period for each of your
goals will be set at the time the goal is established and approved by the CEO
and President, and the combined performance period for all of your goals will
usually not exceed five years. To the extent a performance goal is not attained
within the established performance period for that goal, the restricted stock
units tied to that performance goal will be forfeited. For each restricted stock
unit which vests in accordance with such vesting provisions, you will receive
one share of Gilead common stock following the completion of the applicable
performance period and the Compensation Committee’s certification of the
attained performance goals. However, the issuance of those vested shares will be
subject to Gilead’s collection of the applicable withholding taxes.
Following this initial equity award, you will be eligible to participate in
Gilead's equity award program under which you will be considered for annual
awards in the combined form of stock option grants and performance stock unit
awards. You will be eligible for 100% of your equity award for 2018 performance,
typically granted in Q1 2019 (i.e. no proration for Y1). Currently, the annual
target grant value for your role is $3,000,000.00 and is comprised of


Gilead Sciences, Inc. 333 Lakeside Drive Foster City, CA 94404 USA
Phone 650 574 3000 facsimile 650 578 9264

--------------------------------------------------------------------------------

exhibit1028logo.jpg [exhibit1028logo.jpg]


stock options and performance based units (measured against goals approved by
the Compensation Committee, and historically based on relative Total Shareholder
Return (TSR) and absolute Revenue). The target grant values and equity vehicles
are reviewed on an annual basis and subject to change based on the authority of
the Compensation Committee.

You will be eligible to participate in an annual corporate bonus program based
on individual and company performance. An employee’s first date of employment
must be on or before October 31st to be eligible for a performance bonus. Your
target bonus is 95% of annual salary, less taxes. The actual payout can range
from 0% to 150% of this target based on your performance against your annual
goals and objectives, as well as the company’s overall performance. If you have
been at your current level for only part of the performance year, you will be
eligible for a prorated bonus.


You will be eligible to receive a one-time bonus of $3,000,000.00, less
applicable withholdings and deductions (the “Sign On Bonus”). The first portion
of your Sign On Bonus, $1,500,000.00, will be advanced to you and reflected on
your first payroll check subsequent to your start date at Gilead. The second
portion of your bonus, $1,500,000.00, will be reflected on your paycheck upon
your first anniversary with Gilead. The gross amount of the Sign On Bonus,
however, is not earned unless and until you have completed one year of service
with Gilead, except as otherwise provided herein. In the event that your
employment is terminated by Gilead for Cause, which is defined as
(i) performance of any act, or failure to perform any act, in bad faith and to
the detriment of the Company or a Related Entity; (ii) dishonesty, intentional
misconduct, material violation of any applicable Company or Related Entity
policy, or material breach of any agreement with the Company or a Related
Entity; or (iii) commission of a crime involving dishonesty, breach of trust, or
physical or emotional harm to any person (as defined in the Equity Incentive
Plan) or by you without Good Reason (as defined in the award agreements
evidencing your initial equity awards), prior to your completion of one year of
service, the Sign On Bonus payment advanced to you will not be earned and a
pro-rata amount of the Sign On Bonus must be repaid by you to Gilead. Your
repayment obligation amount, if applicable, will be equal to the Sign On Bonus
payment advanced, then prorated so that for each full month of service, the
amount to be repaid shall be reduced by 1/12. Your repayment obligation, if
applicable, is due in full to Gilead ninety (90) days immediately following your
employment termination date.
In the event that during your first two years with Gilead, your employment is
terminated by Gilead without Cause, which is defined as (i) performance of any
act, or failure to perform any act, in bad faith and to the detriment of the
Company or a Related Entity; (ii) dishonesty, intentional misconduct, material
violation of any applicable Company or Related Entity policy, or material breach
of any agreement with the Company or a Related Entity; or (iii) commission of a
crime involving dishonesty, breach of trust, or physical or emotional harm to
any person (as defined in the Equity Incentive Plan) or if you voluntarily
terminate for Good Reason (as defined in the award agreements evidencing your
initial equity awards), you will become 100% vested in any remaining unvested
stock options subject to this initial grant, any remaining unvested time-based
restricted stock units, any remaining unvested performance restricted stock
units subject to this initial grant (regardless of performance) and the full
Sign On Bonus (whether or not previously paid). Any unpaid portion of the Sign
On Bonus will be paid to you within 30 days of such termination date. The stock
options, restricted stock units and performance restricted stock awards will be
subject, in all respects, to the terms and conditions of an award agreement that
will be provided to you under separate cover.


Gilead will enroll you in their home marketing, Buyer Value Option (BVO)
Program, administered by our relocation vendor, The MIGroup. All non-recurring
transaction costs in connection with the sale of your current home and purchase
of a new home will be covered by Gilead, through The MIGroup. This includes the
real estate commission, typical seller closing costs, and typical purchase
closing costs associated with the purchase of a new home. A complete policy will
be provided to you by The MIGroup. Alternatively, you may be reimbursed for up
to two months’ rent for fees directly related to canceling your rental lease
when vacating your current rental residence. Documentation will be required.


The Company will provide a mortgage subsidy to assist you when purchasing a home
in a significantly higher cost housing area compared to your previous lower cost
housing area. The subsidy is an amount of money to be used only to help you
purchase a home in the new location by reducing the mortgage’s interest rate for
a period of time so that you can ease into the higher cost area. You cannot use
the mortgage subsidy for any purpose other than to reduce (temporarily) the
interest rate on your loan. In order to be most tax advantageous to you, we will
allow


Gilead Sciences, Inc. 333 Lakeside Drive Foster City, CA 94404 USA
Phone 650 574 3000 facsimile 650 578 9264

--------------------------------------------------------------------------------

exhibit1028logo.jpg [exhibit1028logo.jpg]


you to configure this subsidy in any manner you choose, provided it follows a
reducing schedule and all legal guidelines set forth by The MIGroup Relocation.
The mortgage subsidy is provided exclusively through The MIGroup for up to five
years. The annual distribution is set on a reducing scale and the total subsidy
amount is capped at $450,000.00.


Gilead will provide you with a rental subsidy, in lieu of the mortgage subsidy
and home purchase closing costs, if you elect to rent a home in the new
location. The Rental Subsidy Program (RSP) is provided for a maximum of 24
months and paid in two advance, lump sum installments. The first 12 month
payment will be issued within 10 days of your request and the second 12 month
payment will be paid on the 1 year anniversary of your first payment.
Qualification is based on housing costs from your Westlake Village, CA residence
and average rental index for the Bay Area, tiered according to family size. The
RSP you are eligible for is $75,000.00 annually. This amount will be grossed up
so that the net amount you receive is $75,000.00 annually.


Gilead will reimburse you for 100% of the transaction costs associated with your
home purchase. All non-recurring transaction costs in connection with purchase
of a new home will be covered by Gilead, through the MI Group. This includes the
typical purchase closing costs associated with the purchase of a new home. A
complete policy will be provided to you by The MIGroup. The new home purchase
must be within 24 months of your start date.


We will provide you with up to nine months of temporary accommodations in a
fully furnished corporate apartment. Gilead and its relocation vendors will
assist you with the selection and billing for these accommodations.


The MIGroup will arrange to have your household goods moved to your new location
utilizing the company contracted carrier. This moving allowance is intended to
relocate your household goods from Westlake Village, CA to Foster City.


You will be provided a miscellaneous relocation allowance of $20,000.00, paid
net of taxes as soon as administratively possible. This is intended to cover
miscellaneous expenses such as utilities installation, auto license and
registration, and any other expenses not provided elsewhere within Gilead’s
relocation policy.


Gilead will adjust certain relocation expenses to help offset the tax liability
that may occur as a result of Federal and State tax regulations. The Company tax
gross up will be based on your annualized base pay plus normal target incentive,
or bonuses ONLY, excluding such one-time payments as stock options, deferred
compensation, etc. Gilead will not include in its calculations any income from
any outside sources, like spousal or outside income. The relocation benefits
must be used within 12 months of your start date.


The cash amount of this relocation package including, but not limited to, any
moving allowance, temporary housing costs, transaction costs, and lump sums
accepted by you is due and payable to Gilead 90 days after your last date of
employment if your employment should terminate for any reason within two years
of your employment date, unless such termination is the result of involuntary
termination without cause, voluntary termination for Good Reason, a reduction in
force, or a merger or acquisition of Gilead.




Gilead Sciences, Inc. 333 Lakeside Drive Foster City, CA 94404 USA
Phone 650 574 3000 facsimile 650 578 9264

--------------------------------------------------------------------------------

exhibit1028logo.jpg [exhibit1028logo.jpg]


Gilead provides a comprehensive company-paid benefits package including health,
dental, vision, life insurance, and long-term disability insurance plans. You
are eligible for health and welfare benefits if you are a full-time employee
working 30 hours or more (unless otherwise specified). You will need to enroll
for medical or dental/vision within 31 days of your hire date, or you will not
be eligible to enroll until the next open enrollment, unless you have a
qualifying life event. Upon completion of enrollment, your coverage begins
effective your date of hire.


At the next enrollment date, you will be eligible to participate in our Employee
Stock Purchase Plan that offers you the opportunity to contribute up to 15% of
your earnings, up to the IRS maximum, through payroll deductions to purchase
Gilead stock at 85% of the lower of the closing price at the date of enrollment
or purchase. ESPP enrollment occurs two times a year.


Additionally, we offer a 401(k) plan, which provides you with the opportunity
for Pre-tax, Roth After-tax and Additional After-tax savings by deferring from
1-50% of your annual salary, subject to IRS maximums. Gilead will match 100% of
your Pre-tax and/or Roth After-tax contributions to the plan up to a maximum
company contribution of $10,000 per year. More detailed information regarding
your benefits will be provided at your New Employee Orientation, shortly after
you begin employment.


As an employee, you are covered under Gilead’s Workers Compensation insurance
policy. This policy applies to all employees who become ill or injured on the
job. Gilead’s Workers Compensation carrier is XL Insurance America, Inc.  Claims
are handled by Sedgwick, a Third Party Administrator, at 1-855-336-0983.


For your information, we have enclosed a Benefits Summary outlining Gilead's
benefits programs. We will arrange for you to meet with a member of our benefits
staff to review your benefits package and enroll in the various programs. Please
note that, as an executive, you will not accrue PTO but will instead have the
flexibility of taking time off at your discretion in accordance with the
business needs of the corporation.


You will abide by Gilead Sciences' strict company policy that prohibits any new
employee from using or bringing with them from any prior employer any
proprietary information, trade secrets, proprietary materials or processes of
such former employers. Upon starting employment with Gilead, you will be
required to sign Gilead Sciences’ Confidential Information and Inventions
Agreement (“CIIA”) for Employees indicating your agreement with this policy. At
the termination of your employment, you will be reminded of your continuing
duties under the CIIA. Please read this policy and the CIIA carefully.


You will also be required to fill out the electronic Employment Eligibility
Verification (Form I-9). This electronic form will be sent to you via email. On
your first day of employment, please bring the necessary documents that
establish your identity and employment eligibility.


You agree by signing below that the Company has made no other promises other
than what is outlined in this letter. It contains the entire offer the Company
is making to you. Our agreement can only be modified by written agreement signed
by you and the Company’s Representative. You also agree that should you accept a
position at Gilead Sciences, the employment relationship is based on the mutual
consent of the employee and the Company. Accordingly, either you or the Company
can terminate the employment relationship at will, at any time, with or without
cause or advance notice. You should also note that the Company may modify wages
and benefits from time to time at its discretion.
















Gilead Sciences, Inc. 333 Lakeside Drive Foster City, CA 94404 USA
Phone 650 574 3000 facsimile 650 578 9264

--------------------------------------------------------------------------------

exhibit1028logo.jpg [exhibit1028logo.jpg]


This offer of employment is effective for 7 days from the date of this letter.
The offer is also contingent upon successful background and reference checks. If
all of the foregoing is satisfactory, please sign and date within 7 days.


Laura, we look forward to you joining the team at Gilead Sciences.


Sincerely,


/s/ Katie Watson


Katie Watson
Executive Vice President, Human Resources








Foregoing terms and conditions hereby accepted:


Signature: /s/ Laura Hamill


Name: Laura Hamill


Date:


Intended Start Date: September 10, 2018


Gilead Sciences, Inc. 333 Lakeside Drive Foster City, CA 94404 USA
Phone 650 574 3000 facsimile 650 578 9264